Citation Nr: 1805274	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-12 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1951 to August 1954.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the RO in Portland, Oregon, which, in pertinent part, denied service connection for bilateral hearing loss.

In October 2017, after certification of the appeal to the Board, the Oregon Department of Veterans Affairs moved to withdraw representation of the Veteran and provided notice to the Veteran of the intent to withdraw representation.  Because the representative has demonstrated good cause for withdrawal of representation, the motion for withdrawal is granted; therefore, the Veteran is now unrepresented in this matter.  38 C.F.R. § 20.608(c) (2017).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1951 to August 1954.

2.  On December 1, 2017, VA was notified by the Veteran's daughter that the Veteran had died in October 2017.

3.  VA received a copy of the Veteran's Certificate of Death showing a date of death of October 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  On December 1, 2017, VA was notified by the Veteran's daughter that the Veteran had died in October 2017.  VA received a copy of the Veteran's Certificate of Death showing a date of death of October 2017.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. 
§ 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.





		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


